                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

OB TAYLOR, Jr.

                  Plaintiff,

v.                                                           Case No: 2:18-cv-464-FtM-38MRM

LEE BERRY,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 8). Judge McCoy recommends denying Plaintiff O.B. Taylor

Jr.’s Affidavit of Indigency construed as a Motion to Proceed In Forma Pauperis (Doc. 2)

and dismissing the case. Taylor does not object to the Report and Recommendation,

and the time to do so has expired. Thus, the Report and Recommendation is ripe for

review.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file carefully and independently, and upon considering Judge

McCoy’s findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation is ACCEPTED and ADOPTED and the

           findings incorporated herein.

       (2) Plaintiff O.B. Taylor Jr.’s Affidavit of Indigency construed as a Motion to

           Proceed In Forma Pauperis (Doc. 2) is DENIED.

       (3) The above-captioned case is DISMISSED.

       (4) The Clerk of Court is DIRECTED to enter judgment accordingly, terminate all

           pending motions, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 14th day of November 2018.




Copies: All Parties of Record




                                            2
